Citation Nr: 0404704	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial increased rating for paranoid 
schizophrenia, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from February 1996 
to October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO granted 
service connection for paranoid schizophrenia and awarded a 
50 percent evaluation to this disability, effective from May 
2002.  

The Board notes that the 50 percent disability rating 
assigned to the service-connected paranoid schizophrenia is 
based on an initial grant of service connection for such a 
disorder.  Consequently, the entire period associated with 
this service-connected disability will be reviewed to ensure 
that consideration is given to the possibility of staged 
ratings (e.g., separate ratings for separate periods of time 
based on the facts found).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Statements by the veteran in his March 2003 substantive 
appeal could be construed as a claim of entitlement to a 
total disability rating based on individual unemployability.  
That matter has not been developed for appellate review and 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected paranoid schizophrenia is 
manifested by a flat affect, some trouble focusing thoughts, 
some tension, difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships.  It is not manifested by total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for 
paranoid schizophrenia are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  VA regulations have 
also been revised as a result of these changes and is 
effective from November 9, 2000, except that the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
June 2002 and October 2002 letters, as well as in the 
statement of the case issued in February 2003, the RO 
informed the veteran of the particular provisions of the 
VCAA, the criteria used to adjudicate his rating claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific information necessary from him.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Also during the 
current appeal, the RO accorded the veteran a pertinent VA 
examination.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  
Service personnel records indicate that the veteran was 
discharged from active military duty in October 2000.  

According to relevant post-service medical reports, in April 
2001 the veteran sought psychiatric care at the emergency 
room of the VA Medical Center in Memphis, Tennessee.  At that 
time, he complained of suicidal ideations, depression, 
paranoia, auditory hallucinations, nightmares, and difficulty 
maintaining employment.  He reported that he could "wait 
till Monday to be seen."  He signed a contract stipulating 
that he would call that particular emergency room or return 
to the nearest emergency room if he decided to harm himself 
or determined that he needed help.  Depression and paranoid 
schizophrenia were assessed.  

Two days later in April 2001, the veteran returned for a 
psychiatric evaluation.  According to the report of the 
examination, the veteran complained of depression, feelings 
of hopelessness, occasional suicidal thoughts, and isolation.  
The psychiatric evaluation demonstrated alertness, 
orientation times four, good grooming and hygiene, retarded 
psychomotor movements, a pleasant attitude, good eye contact, 
full affect, an anxious mood, paranoid delusions, no suicidal 
or homicidal ideations, no auditory or visual hallucinations, 
as well as poor insight and judgment.  The examiner observed 
that the veteran had poor coping skills, some psychotic 
features, and anxious depression.  In addition, the examiner 
diagnosed, on Axis I, major depression with psychotic 
features and recommended ruling out paranoid schizophrenia.  
The doctor also prescribed medication.  

At that time, the veteran was hospitalized.  During his 
hospital course, he began to rest better, and his condition 
improved.  Specifically, his mood improved, and he began to 
interact more with his fellow patients.  His treating 
physician diagnosed, on Axis I, schizophrenia-paranoid type 
and assigned a Global Assessment of Functioning (GAF) score 
of 55.  The veteran was discharged, in stable condition, 
following several days of hospitalization.  Upon discharge, 
he was given home medications.  

Subsequent VA medical reports reflect multiple outpatient 
treatment sessions between May and June 2001.  According to 
these records, the veteran's medication had resulted in 
improvement of his mood, depression, and paranoia.  

In April 2002, the veteran decided to stop taking his 
medication due to the side effects.  A mental status 
evaluation completed at that time demonstrated alertness, 
orientation times four, appropriate dress and grooming, a 
good disposition, good eye contact, no psychomotor 
retardation, no abnormal facial expressiveness, normal speech 
(in rate, clarity, and fluency), an euthymic mood, full and 
congruent affect, no preoccupations, no obsessions, no 
compulsions, no phobias, no delusions, no loose associations, 
no circumstantiality, no tangentiality, no illusions, no 
auditory or visual hallucinations, and poor insight and 
judgment (as evidenced by his lack of compliance with his 
medications, lack of compliance with keeping appointments, 
and repeated denial despite repeated third party observations 
of his illness).  The examiner provided an Axis I impression 
of possible decompensating paranoid schizophrenia and 
assigned a GAF score of 40.  

One week later in April 2002, the veteran sought psychiatric 
treatment due to odd behavior at home.  He denied any 
suicidal or homicidal ideations.  He reported that he had 
stopped taking one of his medications.  A mental status 
evaluation demonstrated alertness, oriented speech, a normal 
affect, an irritable mood and thought process, no delusions, 
unresponsive to internal stimuli, no suicidal or homicidal 
ideations, and no hallucinations or delusions prior to visit.  
The examiner diagnosed, on Axis I, mild major depression and 
recommended ruling out schizophrenia.  In addition, the 
examiner assigned a GAF score of 50 and prescribed another 
medicine instead of the medication that the veteran had 
stopped taking.  

Thereafter, in May 2002, the veteran sought voluntary 
inpatient psychiatric treatment for complaints of suicidal 
feelings.  He also described increased feelings of 
depression, betrayal, and distrust for no reasons over the 
past two months.  In addition, he reported that he not taken 
his psychiatric medication in over one year due to the side 
effects of the medicine.  During the veteran's hospital 
course, he was given medication.  His condition (particularly 
his symptoms of depression, paranoia, and mood) improved.  He 
was discharged with instructions regarding the necessity of 
his medication.  At discharge, his Axis I diagnosis was 
characterized as schizophrenia, paranoid type, and he was 
assigned a GAF score of 40 as a result of this disability.  

A follow-up outpatient treatment session completed one week 
later in May 2002 demonstrated calmness, cooperation, an 
euthymic mood, an appropriate affect, no flight of ideas, no 
looseness of associations, no formed delusions, no auditory 
or visual hallucinations, no suicidal or homicidal ideations, 
as well as fair judgment and insight.  The examiner 
diagnosed, on Axis I, schizophrenia (paranoid type versus 
schizoaffective) and assigned a GAF score of 45.  

In July 2002, the veteran underwent a VA mental disorders 
examination.  At that time, the veteran reported that, prior 
to his discharge from active military duty, he had begun to 
isolate himself, to see a "spirit" in his room, and to 
experience auditory hallucinations.  He stated at the VA 
examination that he had not told anyone during service of 
these mental difficulties.  Further, the veteran noted that, 
since his last inpatient psychiatric hospitalization in May 
2002, he has continued to take his medication because the new 
medicine has less severe side effects.  At the July 2002 VA 
evaluation, the veteran reported that he is less depressed, 
more able to focus, and is not so bothered by paranoia, and 
has no hallucinations.  He further stated that he has not 
been able to work since December 2001.  He explained that 
"the stress of working seems to make his symptoms worse" 
and that he spends his time watching television, mowing the 
lawn, and cleaning the house.  Although he reported getting 
along better with his parents, he also described a continued 
fear of people.  He stated that he sometimes stays "locked 
up in the house" but is "a little bit more able to get 
out" now that his medication has been changed.  

A mental status evaluation demonstrated full orientation and 
cooperation, a flat affect, a "good" mood, some trouble 
focusing thoughts, dramatically decreased auditory and visual 
hallucinations, continued paranoid thoughts, some 
"blankness," adequate memory and cognition, socially 
uncomfortable, and some tension.  

The examiner noted that she had reviewed the veteran's claims 
folder, his medical records located at the Memphis VAMC, as 
well as her interview with him.  In addition, the doctor 
noted that, since the veteran's separation from active 
military duty, he has had two jobs (each for approximately 
five to six months).  According to the examination report, 
the veteran had been fired from both of these jobs "as a 
result of some of the symptoms of his mental disorder."  The 
examiner diagnosed, on Axis I, paranoid schizophrenia and 
assigned a GAF score of 50.  

At a VA outpatient treatment session completed several days 
later in July 2002, the veteran denied hallucinations and 
reported that he was sleeping well, that his depression had 
improved, and that he was able "to look back and realize 
[that] he was psychotic when admitted to the hospital."  A 
mental status evaluation reflected alertness, oriented 
speech, a normal affect, a blunted mood, blunted thought 
processes, no evidence of delusions or hallucinations, no 
suicidal or homicidal ideations, and cognitive functions 
which appeared to be intact.  The examiner diagnosed, on 
Axis I, a schizoaffective disorder and assigned a GAF score 
of 55.  Also, the doctor instructed the veteran to continue 
on the same medications and to return to the clinic in 
August.  

At a VA outpatient treatment session completed in August 
2002, the veteran reported that he was doing very well on his 
medication.  He denied having any suicidal ideations.  He 
further noted that he was going to church and "getting 
active."  He stated that, approximately three weeks prior to 
the treatment session, he had a very brief one-day episode of 
depression.  A mental status evaluation demonstrated 
alertness, oriented speech, a normal affect, an appropriate 
mood, euthymic thought processes, no evidence of delusions or 
hallucinations, no suicidal or homicidal ideations, and 
intact cognitive functions.  The examiner diagnosed, on 
Axis I, a schizoaffective disorder and assigned a GAF score 
of 55.  In addition, the doctor instructed the veteran to 
continue taking his medications and to return to the clinic 
in three months.  

In November 2002, the RO considered these relevant records.  
Based on such evidence, the RO granted service connection for 
paranoid schizophrenia and awarded a 50 percent evaluation to 
this disability, effective from May 2002.  

According to the additional relevant evidence received during 
the current appeal, in September 2002, the veteran underwent 
a private psychology examination pursuant to a claim for 
Social Security Administration disability benefits.  In the 
report of this evaluation, the examiner discussed the 
veteran's psychiatric history.  Additionally, the veteran 
explained that he spends most of his time sitting and staring 
into space and that his other daily activities include yard 
work, occasional cleaning of the house, laundry, occasional 
watching sporting events on television, reading car racing 
magazines, and taking care of the family dogs.  The veteran 
further stated that he attends church on Sunday "to seek 
assurance from the Pastor that he is okay," that he talks to 
no one outside of his family except for his Pastor, and that 
he is unable to leave his home by himself.  

A mental status evaluation demonstrated neat dress and 
grooming, tension and intensity in appearance, cooperation, 
orientation times four, alertness, at least average 
intellectual skills, cognitive deficits, distraction, 
pre-occupation, poor short term memory, good long term 
memory, normal speech (in rate and flow), normal content of 
speech (organized, coherent, purposeful, and informative), 
breaks with reality in speech, no loosening of associations, 
an "edgy" mood, easy frustration and agitation, near 
constant depression, no psychomotor retardation, no agitation 
observed, no psychotic features (including the flat affect, 
substantial withdrawal, difficulty with social situations, 
and under-productive social behaviors), cognitive 
distraction, continued hallucinations and delusional beliefs 
(especially of a religious theme), and impaired judgment 
except for the ability to interpret proverbs at an abstract 
level.  

The examining psychologist diagnosed paranoid type 
schizophrenia with a single episode but with only partial 
remission of the most florid symptoms.  In addition, this 
psychologist diagnosed a dependent personality disorder.  
Further, the psychologist expressed his opinion that the 
veteran would be unable to complete simple routine repetitive 
work-related tasks.  In support of this opinion, the 
psychologist cited the veteran's distraction, 
inattentiveness, and inability to interact appropriately or 
productively with others.  Moreover, the psychologist 
concluded that "forced contact would likely precipitate a 
crisis for . . . [the veteran]."  

At a VA outpatient treatment session in November 2002, the 
veteran described one episode of "hearing spirits" in the 
previous month.  He denied any command-type hallucinations 
but reported feeling depressed for one day.  At the time of 
the treatment session, the veteran denied having any 
problems, including any major depressive symptoms.  He stated 
that he continued to comply with his treatment instructions.  
A mental status evaluation completed at that time reflected 
alertness, oriented speech, a normal affect, an appropriate 
mood, somewhat constricted thought processes, no evidence of 
delusions or hallucinations, no suicidal or homicidal 
ideations, and intact cognitive functions.  The examiner 
diagnosed, on Axis I, a schizoaffective disorder; assigned a 
GAF score of 50; and instructed the veteran to continue 
taking his medication and to return to the clinic in two 
months.  

At a VA outpatient treatment session completed in January 
2003, the veteran denied hallucinations.  A mental status 
evaluation demonstrated alertness, oriented speech, a normal 
affect, an appropriate mood, euthymic thought processes, no 
evidence of delusions or hallucinations, no suicidal or 
homicidal ideations, and intact cognitive functions.  The 
treating physician diagnosed, on Axis I, a schizoaffective 
disorder; assigned a GAF score of 55; and instructed the 
veteran to continue taking his current medications and to 
return to the clinic in the following month.  

In February 2003, the veteran returned for follow-up VA 
treatment.  At that time, he described seeing spirits but 
denied auditory hallucinations, depression, or suicidal 
thoughts.  A mental status evaluation demonstrated alertness, 
oriented speech, a normal affect, an appropriate mood, 
euthymic thought processes, no evidence of delusions, 
intermittent visual hallucinations, no suicidal or homicidal 
ideations, and intact cognitive functions.  The treating 
physician diagnosed, on Axis I, a schizoaffective disorder 
and assigned a GAF score of 50.  In addition, the doctor 
lowered the dosage of one of the veteran's medicines and 
instructed him to continue taking that medication as well as 
his other medicine and to return to the clinic in the 
following month.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Under the applicable rating criteria for PTSD, pursuant to 
Diagnostic Code 9203, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9203 
(2003).  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 31 to 40 is illustrative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  In 
addition, a GAF score of 51 to 60 is illustrative of moderate 
symptoms (including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  

Throughout the current appeal, the veteran has asserted that 
his service-connected paranoid schizophrenia is more severe 
than the current disability evaluation has indicated.  In 
particular, he has described daily severe episodes involving 
visual hallucinations and paranoia.  The veteran has asserted 
that his paranoia causes him to be afraid of people and that 
his schizophrenic symptoms have resulted in his inability to 
work.  Additionally, he has asserted that such symptomatology 
warrants a schedular disability rating greater than the 
current evaluation of 50 percent.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected paranoid 
schizophrenia must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The Board finds that the symptomatology associated with the 
veteran's service-connected paranoid schizophrenia warrants 
the award of a 70 percent disability rating.  In this regard, 
the Board notes that the examiner who conducted the VA mental 
disorders examination in July 2002, after interviewing the 
veteran and reviewing his claims folder, assigned a GAF score 
of 50.  This number is illustrative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See, Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  The examiner based this conclusion 
on the objective evaluation findings, including a flat 
affect, some trouble focusing thoughts, continued paranoid 
thoughts, some "blankness," socially uncomfortable 
feelings, some tension, and the veteran's demonstrated 
problems maintaining employment.  It was noted that the 
veteran was neatly dressed, fully oriented, cooperative, and 
had adequate memory and cognition.  His hallucinations had 
decreased dramatically with medication.  

Subsequent psychiatric records support this VA examiner's 
conclusions.  In this regard, the Board acknowledges that VA 
outpatient treatment sessions completed in July and August 
2002 include the treating physicians' assignments of a GAF 
score of 55 (connoting moderate symptomatology).  These 
assignments were based upon the veteran reports of 
improvement in his schizophrenic symptomatology, including 
hallucinations and depression.  

The private psychological examination report dated in 
September 2002 reflects that the veteran had experienced only 
a partial remission of the most florid symptoms of his 
paranoid schizophrenia and that the veteran would be unable 
to complete simple routine repetitive work-related tasks due 
to his distraction, inattentiveness, and inability to 
interact appropriately or productively with others.  In fact, 
the psychologist concluded that "forced contact would likely 
precipitate a crisis for . . . [the veteran]."  

However, subsequent VA outpatient treatment notes reflect 
sustained reduction in the more severe symptoms of 
schizophrenia and GAF scores ranging mostly 50-55 (in the 
moderate to serious range).  While the veteran occasionally 
has hallucinations, he has not exhibited total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

Consequently, based upon the totality of the recent relevant 
evidence, the Board finds that the service-connected paranoid 
schizophrenia closely approximates the criteria for a 70 
percent evaluation.  As such, an increased disability rating 
of 70 percent for the veteran's service-connected paranoid 
schizophrenia is warranted.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's schizophrenia 
results in marked interference with his employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his schizophrenia 
results in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

A disability rating of 70 percent for the service-connected 
paranoid schizophrenia is granted, subject to the provisions 
governing the payment of monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



